Citation Nr: 0004894	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disorder with right toe 
numbness, spondylosis and radiculitis.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 to November 
1955 and from February 1956 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating decision from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to increased 
evaluations for service-connected low back disorder and 
sinusitis.  By rating decision in November 1999, the RO 
granted an increased evaluation of 20 percent for service-
connected low back disability, and an increased evaluation of 
10 percent for service-connected sinusitis, both effective 
from September 11, 1992.  

Although the increased evaluation for the veteran's service-
connected low back disability and sinusitis represented a 
grant of benefits, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (1997), provides for disability evaluations in 
excess of 20 percent for low back disability and in excess of 
10 percent for sinusitis, the appeal with respect to that 
issue continues.  In addition, the veteran continued to 
indicate dissatisfaction with the increased evaluation 
awarded, via statement dated in January 2000.  

In October 1997, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
hypertension and for an evaluation in excess of 10 percent 
for service-connected left shoulder disorder.  The Board also 
remanded the veteran's instant claims for further development 
to include obtaining medical treatment records and VA 
examinations.  The Board further indicated that notice should 
be provided the veteran of the change in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999), with regard to 
the evaluation of respiratory disorders.

The veteran has reported diagnosis of chronic bronchitis 
secondary to his service-connected chronic sinusitis.  In as 
much as such represents a claim for service connection for 
chronic bronchitis, the issue is referred to the RO 
for further development and adjudication as necessary.  


FINDINGS OF FACT

1. The veteran's service-connected low back disorder is 
manifested by minimal spondylosis, slight limitation of 
motion, mild tenderness, slight discomfort on range of 
motion, and mild bilateral L4 radiculopathy.  

2. The veteran's service-connected sinusitis is manifested by 
intermittent headaches, purulent discharge, and treatment 
with topical steroid sprays and antihistamine-
decongestants, with no evidence of incapacitating episodes 
requiring prolonged antibiotic treatment since 
hospitalization in December 1990.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
service-connected low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
6510 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6510 
(effective Oct. 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In February 1973, the veteran filed an initial claim for VA 
benefits for sinusitis, which began in 1954, and for back 
pain after an injury playing baseball in 1952.  By rating 
decision in June 1973, the RO granted service connection for 
lower back pain with numbness in the right great toe with an 
evaluation of 10 percent, and for residuals of chronic 
sinusitis with a noncompensable evaluation, both effective 
from March 1, 1972.  In March 1992, the veteran requested 
that his service-connected disabilities be re-evaluated.  

The veteran was hospitalized in December 1990 for acute 
pneumonitis and chronic sinusitis.  On admission, mucosal 
thickening was noted, particularly in the right maxillary 
sinus, compatible with sinusitis.  Chest X-ray showed acute 
pneumonitis.  Private treatment records, dated from January 
1991 to March 1992 reported assessments of resolved pneumonia 
and allergic bronchitis.  

A VA orthopedic examination was conducted in March 1992.  The 
veteran reported leg cramps on walking or prolonged standing 
and numbness in the right great toe extending to the distal 
1/3 of the right calf and the left foot.  Physical 
examination of the spine revealed no fixed deformity and no 
paravertebral tenderness.  Range of motion testing of the 
lumbar spine revealed flexion to 90 degrees, extension to 
15 degrees and lateral flexion to 15 degrees bilaterally.  
Motor examination of the lower extremity was 5/5.  Sensory 
examination was decreased to vibratory sensation.  X-ray 
examination of the lumbosacral spine revealed degenerative 
changes.  The examiner provided diagnoses of:  1) Lumbosacral 
strain, clinically asymptomatic at present with mild 
limitation of flexion of the lumbosacral spine; and 2) 
Moderate to severe peripheral vascular disease.  The examiner 
suspected that the peripheral vascular disease was the cause 
of the veteran's paresthesia in the lower extremity.  

In his VA Form 9, substantive appeal, received in October 
1993, the veteran stated that the numbness in his right great 
toe had increased to include both feet to the ankles.  The 
veteran reported lower back pain with any degree of exertion.  
He noted that he had been diagnosed with chronic bronchitis, 
as secondary to his service-connected sinusitis, and 
experienced headaches and purulent drainage with these 
episodes necessitating regimes of antibiotics and 
prescription cough medication.  

A VA examination was conducted in December 1993.  The veteran 
reported lower back pain since a baseball injury during 
service and stated that he had sinusitis year round, for 
which he had been diagnosed in 1954 and took over-the-counter 
medication.  The veteran reported diagnosis of chronic 
bronchitis, five years previous, with approximately five 
episodes per year.  Numbness in the veteran's feet and ankles 
appeared to be secondary to peripheral vascular disease or 
diabetic neuropathy.  On physical examination, the veteran's 
sinuses were not tender to palpation or percussion.  A 
history of numbness of the right big toe and stocking 
numbness of both feet and ankles was noted.  X-ray 
examination of the lumbar spine revealed minimal lumbosacral 
spondylosis and a limbus vertebral defect at L4.  X-ray 
examination of the sinuses showed the paranasal sinuses to be 
well aerated.  The examiner provided diagnoses of lower back 
pain with numbness of the right big toe, chronic recurrent 
sinusitis, chronic bronchitis, and a history of stocking 
numbness of both feet and ankles.  The examiner stated that 
the numbness of the right big toe could be secondary to a 
history of gout, but was not currently inflamed.  The veteran 
had full range of motion of the right big toe.  The examiner 
stated that the veteran's stocking numbness of both feet and 
ankles could be secondary to the peripheral vascular disease 
or diabetic neuropathy.  

A VA examination was conducted in February 1996.  The veteran 
reported mild intermittent stiffness with weather changes or 
prolonged sitting and denied any radiation or sciatica-type 
symptoms.  He reported numbness in both feet, in a stocking 
distribution.  The examiner noted that the veteran ambulated 
into the office, sat and arose from a chair, and undressed 
without pain or difficulty.  No apparent postural 
abnormalities or fixed deformities were noted.  Range 
of motion testing revealed flexion to 90 degrees, extension 
to 30 degrees, lateral motion to 30 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  The examiner noted that 
the range of motion was limited by pain at the extremes of 
motion.  Ankle jerks were absent, and decreased sensation in 
a stocking distribution in both feet, beginning at 
approximately two-thirds down the distal lower extremity, was 
reported.  A diagnosis of minimal L5 spondylosis was 
reported.  

In October 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  The Board further indicated 
that notice should be provided the veteran of the change in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999), with regard to the evaluation of respiratory 
disorders.

A VA fee basis examination was conducted in June 1998 by 
J.I.H., M.D.  The veteran reported that since discharge from 
service he had occasional mild low back pain, which had 
progressed to chronic mild low back pain, grossly exacerbated 
by any physical activity.  The veteran further reported 
slight numbness of the right great toe since 1956, which had 
progressed to involve both feet and the medial aspects of 
both legs.  Examination of cranial nerves, cervical and 
thoracic spine was entirely normal.  Range of motion testing 
of the lumbar spine revealed forward flexion of 90 degrees, 
extension of 5 degrees, lateral flexion of 15 degrees 
bilaterally, right rotation of 15 degrees, and left rotation 
of 20 degrees.  Dr. J.I.H. noted that flexion was normal, but 
other ranges of motion were limited.  Mild tenderness at the 
lumbosacral junction and in the paravertebral muscle was 
noted.  Neurological examination of the lower extremities 
revealed an area of hypoesthesia over the medial aspect of 
the foot bilaterally and medial aspect of the leg and 
extending up approximately 1/3 of the right and left legs.  
Dr. J.I.H. stated that this essentially followed the course 
of the L4 nerve root.  

An impression of lumbar spine spondylosis with mild 
radiculitis was reported.  Dr. J.I.H. stated that the veteran 
had a slight limitation of motion of the lumbar spine and 
slight discomfort on performing ranges of motion.  The 
complaints of pain were supported by X-ray evidence of mild 
arthritis of the lumbar spine.  Dr. J.I.H. noted that this 
slight degree of spondylosis would not cause excess 
fatigability, incoordination, or weakened movement.  Dr. 
J.I.H. felt that the veteran's lower extremity numbness was 
consistent with his physical examination and X-ray 
examination and represented a mild bilateral L4 
radiculopathy.  Dr. J.I.H. concluded that this symptomatology 
was connected to the veteran's inservice lumbar spine injury.  

A second VA fee basis examination was conducted in September 
1998 by H.C.J., M.D., to evaluate the veteran's sinusitis.  
The veteran's symptoms included intermittent headaches and 
facial pain, associated with nasal obstruction and drainage.  
The veteran reported a single episode the previous year, 
during which he had thick mucopus and associated bronchitis.  
The veteran further reported multiple courses of antibiotics 
to treat past infections and use nasal spray for over two 
years.  Physical examination showed moderate deviation of the 
nasal septum to the left and pale swollen nasal mucosa 
consistent with allergic rhinitis.  There was no tenderness 
over the sinuses, pus or polyps in the nose, or other direct 
evidence of acute infectious disease.  X-ray examination of 
the paranasal sinuses showed mucosal thickening in the right 
maxillary antrum consistent with the diagnosis of chronic 
maxillary sinusitis.  Chest X-ray was normal.  Dr. H.C.J. 
concluded that, based on the available history, current 
physical examination, and X-ray examination, the veteran's 
primary problem was chronic allergic rhino-sinusitis with 
infrequent complications of acute bacterial sinusitis.  Dr. 
H.C.J. saw no indication for surgical therapy and recommended 
the continued use of topical steroid sprays and 
antihistamine-decongestants when symptomatic.  

By rating decision in November 1999, the RO granted an 
increased evaluation of 20 percent for service-connected low 
back injury with right toe numbness, spondylosis and 
radiculitis, effective from September 11, 1992.  The RO 
further granted an increased evaluation of 10 percent for 
service-connected sinusitis, also effective from September 
11, 1992.  



II. Analysis

Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, the veteran has not 
identified any additional records, which have not been 
obtained and which would be pertinent to the present claims.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Evaluation of Service-Connected Low Back Disability

Under the Schedule, limitation of lumbar spine motion 
warrants a 20 percent evaluation if moderate, and a 40 
percent evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Lumbosacral strain warrants a 20 percent 
evaluation with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation is warranted for severe 
symptomatology with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Intervertebral disc syndrome warrants a 20 percent evaluation 
if moderate with recurring attacks.  A 40 percent evaluation 
is warranted if severe with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced symptomatology, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

In the instant case, there is no evidence of a severe 
limitation of lumbar spine motion as required for an 
evaluation in excess of 20 percent for limitation of motion 
of the lumbar spine.  Further, Dr. J.I.H. opined that the 
veteran's slight degree of spondylosis would not cause excess 
fatigability, incoordination, or weakened movement.  Although 
Dr. J.I.H. noted some "slight discomfort" on range of 
motion, the veteran's complaints of pain do not create a 
disability picture analogous to the limitation of motion 
required for an evaluation in excess of 20 percent.

Further, the evidence preponderates against an evaluation in 
excess of 20 percent under the criteria for lumbosacral 
strain.  The VA examiners in March 1992 and June 1998 noted 
mild symptomatology, and no postural abnormalities or 
deformity were noted on VA examinations.  The veteran's 
forward motion was indicated to be normal on all VA 
examinations of record and, although limited, lateral motion 
was present.  The veteran's symptomatology does not 
approximate the criteria for an evaluation in excess of 20 
percent for lumbosacral strain.  

Dr. J.I.H. concluded that the veteran's lower extremity 
numbness represented mild bilateral L4 radiculopathy, based 
on physical examination and review of X-ray examination 
results.  Although the VA examiner in March 1992 suspected 
that such was due to peripheral vascular disease and the VA 
examiner in December 1993 noted that it could be secondary to 
peripheral vascular disease or diabetic neuropathy, the Board 
finds that the evidence does not preponderate against a 
finding that the numbness in the veteran's feet and ankles is 
symptomatic of his lumbar spine disability.  There is no 
basis of record to grant more weight to the somewhat 
speculative opinions of the two earlier VA examinations over 
the review completed by Dr. J.I.H.  

Dr. J.I.H. characterized the veteran's limitation of motion 
as slight with slight discomfort on performing ranges of 
motion.  He further stated that the veteran's bilateral L4 
radiculopathy was mild.  Mild intermittent stiffness and 
minimal L5 spondylosis was shown on VA examination in 
February 1996.  Minimal lumbosacral spondylosis was reported 
on VA examination in December 1993.  Mild limitation of 
motion was noted on VA examination in March 1992.  The Board 
finds no medical evidence of record, which reports 
symptomatology approximating the criteria for an evaluation 
in excess of 20 percent for intervertebral disc syndrome.  
The evidence preponderates against a finding 
that the veteran's condition is severe.  Although absent 
ankle jerk was noted on VA examination in February 1996, such 
is only one criterion for an evaluation of 60 percent for 
intervertebral disc syndrome.  Muscle spasm has not been 
noted on any VA examination.  The veteran's overall 
disability picture does not show pronounced symptomatology as 
required for an award of a 60 percent evaluation.  

Evaluation of Service-Connected Sinusitis

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the respiratory system.  
61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him, within the confines of 38 
C.F.R. § 3.114(a) (1999).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  In the instant case, the RO provided 
the veteran notice of the revised regulations in the December 
1999 supplemental statement of the case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule, chronic sinusitis was evaluated as 
follows:
? 10 percent if moderate with discharge or crusting or 
scabbing, and infrequent headaches;
? 30 percent if severe with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence; and 
? 50 percent if post-operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, 
or severe symptoms after repeated operations.  38 C.F.R. § 
4.97, Diagnostic Code 6510 (1996).


Under the current Schedule, chronic sinusitis is evaluated as 
follows:
? 10 percent for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting;
? 30 percent for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting; and
? 50 percent following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (effective Oct. 7, 
1996).  

The Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent for the veteran's service-
connected sinusitis, under both the old and current Schedule.  
Intermittent headaches were reported by the veteran both on 
his substantive appeal and at the VA examination in September 
1998.  The record contains no evidence of severe and frequent 
headaches.  The veteran was hospitalized in December 1990 
with diagnosis of, inter alia, chronic sinusitis.  The record 
contains no further evidence of hospitalization for this 
condition.  Although the veteran reported multiple courses of 
antibiotics for his sinusitis, the treatment records in the 
veteran's claims file do not indicate that prolonged use of 
antibiotics was necessary three or more times per year or 
that the veteran had frequently incapacitating recurrences.  
In December 1997, the veteran was requested by the RO to 
identify all health care providers who treated him for 
his service-connected sinusitis, but no response was 
received.  The veteran's symptomatology, specifically 
intermittent headaches and purulent discharge noted by Dr. 
H.C.J. in September 1998, most closely approximate the 
criteria for an evaluation of 10 percent under both the old 
and current Schedule.  The evidence preponderates against an 
evaluation in excess of 10 percent under both Schedules.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disorder, with right toe numbness, 
spondylosis and radiculitis, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

